Case:20-16438-JGR Doc#:7 Filed:09/29/20          Entered:09/29/20 12:21:20 Page1 of 1




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO


In re:                                   )
WILLCO X DEVELOPMENT, LLLP               )      Case No. 20-16438 JGR
a Colorado Limited Liability Limited     )      Chapter 11
Partnership d/b/a Hilton Garden Inn      )
of Thornton                              )
EIN XX-XXXXXXX                           )
                                         )
Debtor.                                  )


                        DISCLOSURE REGARDING RECEIVERS


       In a Chapter 11 reorganization case, the following information is required pursuant
to L.B.R. 1007-7:

Check applicable box:

[X]   No receiver is in possession of Debtor’s property.


DATED: 9/29/20                           Respectfully Submitted,
                                         WEINMAN & ASSOCIATES, P.C.




                                         By: /s/ Jeffrey A. Weinman
                                                 Jeffrey A. Weinman, #7605
                                                 730 17th Street, Suite 240
                                                 Denver, CO 80202-3506
                                                 Telephone: (303) 572-1010
                                                 Facsimile: (303) 572-1011
                                                 jweinman@weinmanpc.com
